Citation Nr: 0421592	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES


1.  Entitlement to service connection for gall bladder 
removal.

2.  Whether there was clear and unmistakable error (CUE) in a 
November 23, 1983 rating decision due to an inadequate 
medical examination.

3.  Entitlement to service connection for a liver 
abnormality.

4.  Entitlement to service connection for a lung contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated June 2001 and 
June 2003 of the Department of Veterans Affairs (VA) Regional 
Office in Albuquerque, New Mexico (RO) which denied the 
benefits sought on appeal.

The issues of entitlement to service connection for residuals 
of a lung contusion and a liver abnormality are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's gall bladder removal and any incident of service.

2.  In a November 1983 rating decision, the RO assigned a 10 
percent evaluation under Diagnostic Code 7301 and denied 
service connection for residuals of a low back injury.

3.  The November 1983 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.


CONCLUSIONS OF LAW

1.  Gallbladder removal was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The November 1983 rating decision that granted service 
connection for residuals of abdominal surgery assigning a 10 
percent evaluation; and which denied service connection for 
residuals of a low back injury was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In short, by a letter dated June 2001, the RO has informed 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claim.  38 U.S.C.A. § 5103 
and 38 CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the June 2001 letter, the veteran 
was afforded VA examinations in October and November 2002.  
The veteran was also afforded a Travel Board hearing in 
September 2003 and submitted additional evidence with waiver.  
In the matter at hand, there is no reasonable possibility 
that a medical opinion or a further examination would 
substantiate the appellant's claim.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

II.  Service connection

Gall bladder removal 

Background

Service medical records show that the veteran was involved in 
an automobile accident in December 1981 in which he drove a 
truck off a cliff.  The veteran sustained multiple injuries 
to include a skull fracture, lacerated spleen, lung and 
pancreas contusions, and left A/C separation.  In February 
1982 the veteran was described as one-month post internal 
fixation left clavicle for acute A/C joint dislocation.  It 
was noted that the surgical screw was to be removed in three 
months.  

At his March 1983 VA examination, the veteran reported that 
he believed he developed a low tolerance to colds and flu 
that he did not have before his accident.  He indicated that 
when he did any heavy lifting, the lower portion of his 
abdomen, which had a scar, the tissue felt as if it was 
herniated.  He indicated that after the accident he had an 
open reduction for a separation of the left shoulder and 
treatment for his head and back injuries.  He stated he had 
additional surgery for removal of the screws of the left 
shoulder done in the summer of 1982 at the Phoenix VAMC.  The 
veteran reported that he was completely recovered except he 
still had dull back pains when he did any heavy lifting and 
as far as his head injury was concerned he stated that 
outside of having a low tolerance to minor illnesses and 
getting tired with little effort, he had fully recovered from 
that.  

The veteran indicated that due to the accident abdominal 
surgery was performed for damages to the pancreas and spleen.  
He stated that they were packed and repaired without removal 
of either organ.  However, he indicated that since that time 
he had attacks of severe pain at the lower part of this 
incision and felt like he developed a hernia there whenever 
he tried to lift anything.  

The examination showed an extensive midline surgical scar 
extending from the epigastric region down almost to the 
symphysis pubis.  He had no tenderness along the upper scar, 
but the whole lower portion he had pain on any type of 
pressure.  The examiner noted that undoubtedly foreign 
material could be felt, probably from metallic sutures and 
this was the source of his pain.  The examiner indicated that 
the veteran might have to have these removed in the future.  
He also had a lateral surgical scar from an appendectomy but 
he was fully recovered from this and no residuals.  The 
diagnoses were postoperative residuals of injury to the left 
shoulder; residuals of injury to the lower back; residuals 
from abdominal surgery, possibly due to use of metallic 
sutures, causing pain in the lower part of the surgical scar.

Hospital records from Lovelace Medical Center showed that the 
veteran underwent a laparoscopic cholecystectomy with 
intraoperative cholangiogram in May 1998.  The hospital 
report noted that the veteran had a history of intermittent 
abdominal pain, this occurring at least over the preceding 
year.  He was seen by gastroenterology, in particular R.M., 
M.D., who felt that the veteran's pain might have a 
pancreatic component.  It was noted that the veteran had a 
pancreatic and splenic injury in a motor vehicle accident in 
1981.  Prior to that surgery, the abdominal sonogram showed 
multiple gallstones; prominent spleen size.  

CT scan from Lovelace Medical Center dated October 1999 
showed the lung
Bases clear of nodules or fluid.  The liver and spleen were 
normal in size although there appeared to be diffuse low 
attenuation throughout the liver on the narrow window images 
suggesting some diffuse fatty infiltration.  There were also 
many tiny probable cysts, mainly in the left lobe, most only 
a few millimeters in size. There were no areas of abnormal 
contrast enhancement seen.  Surgical clips were present in 
the gallbladder fossa with no dilated biliary ducts.  The 
pancreas, kidneys and aorta were normal.  There was no para-
aortic adenopathy.  Large and small bowel was grossly normal, 
although essentially all of the oral contrast remained in the 
stomach and did not appear to have entered the bowel.  

At his December 1999 VA examination, the veteran reported 
constant traumatic abdominal pain.  He complained of having 
constant pain in the epigastrium and right upper quadrant of 
the abdomen.  It was noted that the veteran was found to have 
gallstones and had a cholecystectomy performed in 1998, but 
this had not improved his symptoms.  The veteran did not 
complain of vomiting, hematemesis, or melena.  The present 
treatment was antacids only.  The veteran indicated that 
sometimes he had a colicky pain, sometimes steady pain.  
These pains occurred about twice a week, generally in the 
epigastric region.  The veteran did not complain of fatigue, 
weakness, or depression.  The examiner noted that at this 
point there was no evidence of chronic liver disease, but he 
had been told he had cysts in the liver and it was not known 
whether these were of recent or remote origin.  

The diagnosis was multiple abdominal trauma with damage to 
the spleen and pancreas with abnormality found in the liver 
resulting in chronic abdominal pain.

A January 2000 x-ray examination of the UGI and small bowel 
sowed mild dysmotility disorder involving the esophagus with 
free reflux during the study.  There was no stricture, 
esophagitis, or hiatal hernia.

In a February 2000 examination conducted by R.M., M.D., the 
veteran complained of abdominal discomfort and some weight 
loss.  The examiner indicated that when the veteran underwent 
his gallbladder surgery a lot of adhesions were noted which 
might be aggravating his GI symptoms, although it was not 
clear why he should be having significant weight loss.  The 
veteran had a CAT scan and his blood work had been negative.  
He did have a mildly elevated ALT, but workup for this had 
been negative.

The impression was abdominal discomfort and some dysmotility 
symptoms, but also with weight loss.  The etiology of this 
was not clear to the examiner.  It was noted that the veteran 
was quite anxious since the death of his mother.  

A statement from R.M., M.D., dated February 2000 indicated 
that the veteran had multiple adhesions in his abdomen and he 
did have dysmobility of his gastrointestinal system and the 
adhesions might be aggravating his symptoms.  The physician 
noted that the reflux appears to have started after the 
veteran's accident in 1981.

In May 2000, the veteran was seen by R.M., M.D., for a 
follow-up and reported that he felt improved since the last 
time he was seen.  He indicated that his discomfort had 
actually diminished and his weight had actually picked up.  
He had no fevers, chills, nausea, or vomiting.  He was taking 
Prilosec on an intermittent basis.  The examiner noted that 
the veteran's abdominal discomfort had resolved and the 
examiner suspected it might recur in the future, but as the 
veteran was currently symptomatically and clinically well, he 
felt that they would continue to treat the veteran with 
symptomatic therapy.

VA outpatient treatment notes dated January 2002 indicated 
that the veteran continued to have intermittent abdominal 
pain and diarrhea.  He also reported continued painful 
reflux.  It was noted that he was scheduled to see the pain 
board next month.

February 2002 VA progress notes show that the veteran 
reported being in a motor vehicle accident in 1981 and that 
most of his complaints follow this accident to include pain 
in his stomach, back, left hip, left shoulder, neck, head, 
right elbow; ankles; and knees.  He reported a sharp, aching, 
throbbing, and shooting radiating pain from his pancreas to 
his back.  It was noted that the veteran had acupuncture for 
four months and only one session he was almost pain free.  It 
was noted that he was not on any pain medications due to GI 
side effects.  He had physical therapy, TENS, traction, but 
nothing has helped.  He rated his pain as a ten and did not 
sleep the previous night and had not slept well for years.  

The examination showed the abdomen to be diffusely tender, 
most tender subxyphoid.  There was a midline scar xyphoid to 
pubis.  The assessment was chronic pancreatitis; mild 
degenerative disease lumbar spine; posttraumatic arthritis, 
left shoulder; and posttraumatic stress disorder (PTSD).

At his October2002 VA examination, the veteran reported 
experiencing periodic, about two or three times a month, 
episodes of severe upper gastrointestinal pain.  He also 
complained of gastroesophageal reflux disease with frequent 
reflux.  He had been told he had delayed emptying of the 
stomach, recurrent chronic pain from pancreatitis, hiatal 
hernia, and frequent diarrhea intermittently four or five 
times a week.  The veteran reported vomiting intermittently.  
He gave no clear history of melena, but sometimes his stools 
had been dark.  There had been no dark stools recently.  He 
complained that his stools were loose and foul smelling.  He 
indicated that he was not on any particular medication at the 
time.  He did complain of steady abdominal pain, sometimes 
sharp, which had been attributed to chronic pancreatitis.  He 
did experience nausea and intermittent vomiting about two or 
three times a month.  Fatigue and anxiety were noted as 
chronic prominent symptoms.  The examiner noted that the 
veteran had a cholecystectomy for gallstones.  It was also 
noted that the veteran had a history of liver cysts and a 
mildly elevated SGOT, but his was considered by the 
gastroenterologist at Lovelace Medical Center to be of no 
significance.  

The examination showed abdominal scars on his abdomen and on 
palpation, there was some resistance in the epigastric and 
right upper quadrant region because of pain.  When asked how 
long he had had this pain, he stated ten years, and it had 
not changed during that time.  He complained that today was 
one of the days when he had loose stools.  A rectal 
examination was done.  There was some prostatic tenderness, 
but there was no stool in the rectum for hemoccult testing.  
There was no sign of ascites.  The liver was not palpable.  
There were no superficial abdominal veins.  The muscle 
appearance appeared to be good.  There was no wasting.  There 
were no signs of liver disease and no palmar erythema or 
spider angiomata.  The diagnosis indicated history of 
catastrophic auto accident, resulting in damage to the 
spleen, liver, and pancreas, requiring repair, resulting in 
likely recurrent chronic pancreatitis and long history of 
recurrent diarrhea with mild steatorrhea.  He also had 
complaints of gastroesophageal reflux disease and had a 
radiologic diagnosis of hiatal hernia.

At the veteran's VA spine examination in October 2002, which 
was conducted by the same VA examiner who examined the 
veteran for his gallbladder, liver, and pancreas examination.  
The examiner noted that the veteran's fatigue was as likely 
as not associated with his depression.  The examiner noted 
that she was unable to see a connection between the repair of 
the spleen and the subsequent liver abnormality and gall 
bladder disease.  

At his September 2003 Travel Board hearing, the veteran 
testified that his gallbladder removal, liver abnormality, 
and lung condition were all originated from his accident in 
1981.  The veteran indicated that during surgery after his 
accident they had to cut intrinsic nerves of his stomach, 
which damaged the functioning of his gastrointestinal system 
causing his gallbladder removal.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).



Analysis

Based on this evidence, it is found that the veteran is not 
entitled to service connection for gall bladder removal on a 
direct or secondary basis.  The evidence establishes that 
veteran was involved in a motor vehicle accident while in 
service in 1981 in which he sustained multiple injuries to 
include a skull fracture, lacerated spleen, lung and pancreas 
contusions, and left A/C separation.  In 1981 the veteran 
underwent a laparoscopic cholecystectomy with intraoperative 
cholagiogram performed at Lovelace Medical Center.  

At his October 2002 VA examinations, the veteran reported 
experiencing periodic episodes of severe upper 
gastrointestinal pain.  He also complained of 
gastroesophageal reflux disease with frequent reflux.  He had 
been told he had delayed emptying of the stomach, recurrent 
chronic pain from pancreatitis, hiatal hernia, and frequent 
diarrhea intermittently four or five times a week.  The 
veteran reported vomiting intermittently.  He gave no clear 
history of melena, but sometimes his stools had been dark.  
There had been no dark stools recently.  He complained that 
his stools were loose and foul smelling.  He indicated that 
he was not on any particular medication at the time.  He did 
complain of steady abdominal pain, sometimes sharp, which had 
been attributed to chronic pancreatitis.  The examiner noted 
that the veteran had a cholecystectomy for gallstones.  It 
was also noted that the veteran had a history of liver cysts 
and a mildly elevated SGOT, but his was considered by the 
gastroenterologist at Lovelace Medical Center to be of no 
significance.  The examiner opined that she was unable to see 
a connection between the repair of the spleen and the 
subsequent liver abnormality and gall bladder disease.  

The only evidence that tends to connect the veteran's 
gallbladder removal to service is that offered by the veteran 
himself.  The veteran testified at his September 2003 Travel 
Board hearing that during surgery after his accident they had 
to cut intrinsic nerves of his stomach which damaged the 
functioning of his gastrointestinal system causing his 
gallbladder removal, but as a layperson, he is not qualified 
to present his own medical opinion statements.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  Thus, his 
testimony, by itself, is insufficient to warrant an award of 
service connection for a gallbladder removal.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for secondary service connection 
for claudication symptoms of the left leg must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

III.  CUE

The veteran claims that he should have been granted service 
connection under Diagnostic Code 7347, pancreatitis, instead 
of Diagnostic Code 7301, adhesions of the peritoneum.  The 
veteran contends that the March 1983 VA examination was 
inadequate for failing to recognize the veteran's existing 
pancreatitis to include the lower back condition.  He claims 
that it was CUE that his disability was not assigned under 
the proper rating code and that he was not granted service 
connection for residuals of a low back injury.

Service medical records show that the veteran was involved in 
an automobile accident in December 1981 in which he drove a 
truck off a cliff.  The veteran sustained multiple injuries 
to include a skull fracture, lacerated spleen, lung and 
pancreas contusions, and left A/C separation.  In February 
1982 the veteran was described as one-month post internal 
fixation left clavicle for acute A/C joint dislocation.  It 
was noted that the surgical screw was to be removed in three 
months.  

At his March 1983 VA examination, the veteran reported that 
he believed he developed a low tolerance to colds and flu 
that he did not have before his accident.  He indicated that 
when he did any heavy lifting, the lower portion of his 
abdomen, which had a scar, the tissue felt as if it was 
herniated.  He indicated that after the accident he had an 
open reduction for a separation of the left shoulder and 
treatment for his head and back injuries.  He stated he had 
additional surgery for removal of the screws of the left 
shoulder done in the summer of 1982 at the Phoenix VAMC.  The 
veteran reported that he was completely recovered except he 
still had dull back pains when he did any heavy lifting and 
as far as his head injury was concerned he stated that 
outside of having a low tolerance to minor illnesses and 
getting tired with little effort, he had fully recovered from 
that.  

The veteran indicated that due to the accident abdominal 
surgery was performed for damages to the pancreas and spleen.  
He stated that they were packed and repaired without removal 
of either organ.  However, he indicated that since that time 
he had attacks of severe pain at the lower part of this 
incision and felt like he developed a hernia there whenever 
he tried to lift anything.  

The examination showed an extensive midline surgical scar 
extending from the epigastric region down almost to the 
symphysis pubis.  He had no tenderness along the upper scar, 
but the whole lower portion he had pain on any type of 
pressure.  The examiner noted that undoubtedly foreign 
material could be felt, probably from metallic sutures and 
this was the source of his pain.  The examiner indicated that 
the veteran might have to have these removed in the future.  
He also had a lateral surgical scar from an appendectomy but 
he was fully recovered from this and no residuals.  
Examination of the back showed that the veteran complained of 
pain on full forward flexion at 95 degrees and backward 
extension of 35 degrees and right and left lateral flexion of 
40 degrees and right and left rotation of 35 degrees.  The x-
rays revealed normal lumbar spine.  The diagnoses were 
postoperative residuals of injury to the left shoulder; 
residuals of injury to the lower back; residuals from 
abdominal surgery, possibly due to use of metallic sutures, 
causing pain in the lower part of the surgical scar.

In a November 1983 rating decision, the veteran was granted 
service connection for residuals of an abdominal injury under 
Diagnostic Code 7301 and was denied entitlement to service 
connection for residuals of a low back injury.  

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2002)); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159), are 
not applicable to claims of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).

Under applicable criteria, previous determinations, which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R.§ 3.105(a) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision. In this regard, the Court 
has propounded a three-pronged test.  These are (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....  If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).

During the March 1983 examination, the veteran was not 
diagnosed with pancreatitis.  The examiner noted that the 
veteran had no tenderness along the upper scar, but the whole 
lower portion he had pain on any type of pressure.  The 
examiner indicated that undoubtedly foreign material could be 
felt, probably from metallic sutures and this was the source 
of his pain.  It was noted that the veteran might have to 
have these removed in the future.  The veteran reported 
injuring his back and head in an automobile accident in 1981.  
He indicated that he still had dull back pains when he did 
any heavy lifting.  Examination of the back showed that the 
veteran complained of pain on full forward flexion at 95 
degrees and backward extension of 35 degrees and right and 
left lateral flexion of 40 degrees and right and left 
rotation of 35 degrees.  The x-rays revealed normal lumbar 
spine.  The diagnosis was residuals of injury to the lower 
back.

Since there was no diagnosis of pancreatitis, the veteran was 
rated by analogy under Diagnostic Code 7301, adhesions of the 
peritoneum.  A 10 percent rating is assigned for moderate 
adhesions of peritoneum with pulling pain on attempting work 
or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.

The veteran is arguing that an error was made by the VA 
examiner in March 1983 when he did not diagnose the veteran's 
pancreatitis.  Errors by doctors cannot constitute 
administrative error during the adjudication process which 
would require the prior decision to be reversed or amended 
under 38 C.F.R. § 3.105(b).  38 C.F.R. § 3.105(b) (previous 
determinations which contain clear and unmistakable error 
will be reversed or amended).  The adjudication in 1983 was 
correct given the state of the evidence at that time.  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior . . . 
decision." Russell v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).

A Federal Circuit decision held that a failure to give a 
veteran a proper medical examination did not constitute a 
grave procedural error.  Cook v. Principi, 258 F.3d 1311 
(Fed. Cir. 2001).  Even if the error were not "grave and 
procedural," the deficiencies in the examination only leave 
an incomplete record rather than an incorrect one and are 
thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The veteran also argues that the examiner clearly diagnosed 
residuals of injury to the lower back and therefore should 
have been granted service connection for his lower back due 
to the motor vehicle accident in service in 1981.

To the extent that the veteran's claims of CUE are based upon 
how the evidence was weighed, an alleged breach of the duty 
to assist, or upon evidence not of record at the time of the 
1983 RO decision.  None of these errors can form the basis 
for a CUE claim.  Lynch v. Gober, 11 Vet. App. 22, 26 (1997) 
(CUE must be based upon evidence at the time of the RO 
decision); Crippen v. Brown, 9 Vet. App. 412, 424 (1996) 
(VA's failure in its duty to assist is not considered CUE); 
Russell, supra (CUE is not mere disagreement with how the 
evidence was weighed).  The veteran's suggestion that, had he 
been given a more thorough VA examination in 1983, he would 
have been diagnosed with pancreatitis, is pure speculation 
based upon evidence not before the RO during its 1983 
decision.

Any argument based on a failure in the duty to assist cannot 
form a valid basis for a CUE claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994) ("VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect 
record."); see also Shockley v. West, 11 Vet. App. 208, 213- 
14 (1998).  Even were a more thorough medical examination to 
have been given in 1983, it is not certain that this evidence 
would have clearly and undebatably changed the outcome.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Hazan v. Gober, 
10 Vet. App. 511, 522-23 (1997).

Therefore, it is concluded that the November 1983 decision 
did not contain CUE and the veteran's appeal as to this 
matter is denied.


ORDER

Entitlement to service connection for gall bladder removal.

The November 1983 rating decision was not a product of CUE, 
and the appeal for revision or reversal of that decision is 
denied.  


REMAND

?	This case is remanded for a VA examination to determine 
the nature and etiology of the veteran's liver 
abnormality and residuals of a lung contusion.

As noted above, the veteran was involved in a motor vehicle 
accident while in service in 1981.  The veteran sustained 
multiple injuries to include a skull fracture, lacerated 
spleen, lung and pancreas contusions, and left A/C 
separation.  In February 1982 the veteran was described as 
one-month post internal fixation left clavicle for acute A/C 
joint dislocation.  The veteran contends that he currently 
suffers from residuals from the accident, which affect his 
liver and lungs.  

There has been no VA examination to ascertain the etiology of 
the veteran's liver and lung disabilities.  Under these 
circumstances, the veteran is entitled to VA examinations 
under the provisions of 38 U.S.C.A. § 5103A(d).  Therefore, 
further development of the record is necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his liver disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of any disabilities of the 
liver the veteran currently has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disability is the result of 
the injuries experienced in 1981 when the 
veteran was involved in a motor vehicle 
accident, or any other disease or injury 
the veteran had in service.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the veteran's lung 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of any disabilities of the 
lungs the veteran currently has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disability is the result of 
the injuries experienced in 1981 when the 
veteran was involved in a motor vehicle 
accident, or any other disease or injury 
the veteran had in service.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



